Citation Nr: 1516067	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  12-21 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen the issue of whether the appellant's character of discharge from military service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel





INTRODUCTION

The appellant had military service from October 1966 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in St. Paul Minnesota, which denied entitlement to pension benefits.  Subsequent to that decision, jurisdiction was transferred to the RO in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that the issue of whether the appellant's character of discharge from military service is a bar to VA benefits was adjudicated in a December 2010 Board decision.  The decision is final; as such, new and material evidence must be received to reopen the claim.  On remand, the appellant should be provided with notice of the reasons for the prior denial, what is required to reopen the issue on appeal and how VA determines the character of discharge of service. 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); Dennis v. Nicholson, 21 Vet. App. 18 (2007); Kent v. Nicholson, 20 Vet. App. 1 (2006).

Lastly, in correspondence received in November 2014, the Veteran requested a Travel Board hearing.  He is entitled to such a hearing, but it has not been scheduled.  38 C.F.R. §§ 20.700, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter which informs him of how VA determines the character of discharge, the elements of new and material evidence, and the reasons for the prior final determinations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Schedule the Veteran for a Board hearing at the RO.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




